Exhibit 10.2

 

 

THIRD AMENDED AND RESTATED REVOLVING CREDIT NOTE

$30,000,000

Cincinnati, Ohio

 

Dated as of June 30, 2006

 

FOR VALUE RECEIVED, BUILD-A-BEAR WORKSHOP, INC. (“BABWI”), successor by merger
to BUILD-A-BEAR WORKSHOP, LLC, BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.
(“BABWF”), BUILD-A-BEAR ENTERTAINMENT, LLC (“BABE”), BUILD-A-BEAR RETAIL
MANAGEMENT, INC. (“BABRM”), and BUILD-A-BEAR WORKSHOP UK HOLDINGS LTD.
(“BABWUK”) jointly and severally (individually and collectively, the "Borrower")
promise to pay to the order of U.S. BANK NATIONAL ASSOCIATION, formerly known as
FIRSTAR BANK, NATIONAL ASSOCIATION ("Lender"), in lawful money of the United
States of America in immediately available funds at its offices located at 425
Walnut Street, Cincinnati, Ohio 45202, the principal sum of THIRTY MILLION
DOLLARS or such lesser amount as may be outstanding hereunder, together with
interest from the date of disbursement of funds hereunder at the interest rates
per annum set forth below and selected by Borrower from time to time.

Capitalized terms used in this Note and not otherwise defined herein will have
the same meanings given such terms in the Third Amended and Restated Loan
Agreement dated as of May 31, 2005 (as amended, restated or modified from time,
the “Loan Agreement”) between Borrower and Lender. This Note amends and restates
the Second Amended and Restated Revolving Credit Note issued by Borrower to
Lender dated as of May 31, 2005.

1.

Rates of Interest. Interest on each advance hereunder shall accrue at one of the
following per annum rates selected by Borrower: (i) upon notice to Lender, the
prime rate announced by Lender from time to time, as and when such rate changes,
minus 1.00% per annum (a "Prime Rate Loan"); or (ii) upon a minimum of two New
York Banking Days prior notice, the 1-, 2- or 3- month LIBOR rate quoted by
Lender from Telerate Page 3750 or any successor thereto (which shall be the
LIBOR rate in effect two New York Banking Days prior to commencement of the
advance) plus 1.50% per annum, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation (a "LIBOR Rate
Loan"). The term "New York Banking Day" means any day (other than a Saturday or
Sunday) on which commercial banks are open for business in New York, New York.
The term "Money Markets" refers to one or more wholesale funding markets
available to and selected by Lender, including negotiable certificates of
deposit, commercial paper, eurodollar deposits, bank notes, federal funds,
interest rate swaps or others. Interest calculations under this Note will be
computed on the basis of 360 days per year for the actual number of days in each
interest period.

In the event Borrower does not timely select another interest rate option at
least two New York Banking Days before the end of the Loan Period for a LIBOR
Rate Loan, Lender may at any time after the end of the Loan Period convert the
LIBOR Rate Loan to a Prime Rate Loan, but until such conversion, the funds
advanced under the LIBOR Rate Loan shall continue to accrue interest at the same
rate as the interest rate in effect for such LIBOR Rate Loan prior to the end of
the Loan Period. The term "Loan Period" means the period commencing on the
advance date of the applicable LIBOR Rate Loan

 


--------------------------------------------------------------------------------



 

and ending on the numerically corresponding day 1-, 2- or 3- month thereafter
matching the interest rate term selected by Borrower; provided, however, (a) if
any Loan Period would otherwise end on a day which is not a New York Banking
Day, then the Loan Period shall end on the next succeeding New York Banking Day
unless the next succeeding New York Banking Day falls in another calendar month,
in which case the Loan Period shall end on the immediately preceding New York
Banking Day; or (b) if any Loan Period begins on the last New York Banking Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of the Loan Period), then the Loan Period
shall end on the last New York Banking Day of the calendar month at the end of
such Loan Period.

No LIBOR Rate Loan may extend beyond the maturity of this Note. In any event, if
the Loan Period for a LIBOR Rate Loan should happen to extend beyond the
maturity of this Note, such loan must be prepaid at the time this Note matures.
Lender's internal records of applicable interest rates shall be determinative in
the absence of manifest error. Each LIBOR Rate Loan shall be in a minimum
principal amount of $500,000.

The aggregate number of loans in effect at any one time may not exceed three (3)
LIBOR Rate Loans and one (1) Prime Rate Loan.

If a LIBOR Rate Loan is prepaid prior to the end of the Loan Period, as defined
above, for such loan, whether voluntarily or because prepayment is required due
to this Note maturing or due to acceleration of this Note upon default or
otherwise, Borrower agrees to pay all of Lender's costs, expenses and Interest
Differential (as determined by Lender) incurred as a result of such prepayment.
The term "Interest Differential" shall mean that sum equal to the greater of
zero or the financial loss incurred by Lender resulting from prepayment,
calculated as the difference between the amount of interest Lender would have
earned (from like investments in the Money Markets as of the first day of the
LIBOR Rate Loan) had prepayment not occurred and the interest Lender will
actually earn (from like investments in the Money Markets as of the date of
prepayment) as a result of the redeployment of funds from the prepayment.
Because of the short-term nature of this facility, Borrower agrees that the
Interest Differential shall not be discounted to its present value. Any
prepayment of a LIBOR Rate Loan shall be in an amount equal to the remaining
entire principal balance of such loan.

2.

Loan Documents. This Note is issued in connection with the Loan Agreement. All
references to the Loan Agreement will include all amendments thereto as made
from time to time. The terms, covenants, conditions, stipulations and agreements
contained in the Loan Agreement are hereby made a part hereof to the same extent
and effect as if they were fully set forth herein. This Note, any Guarantee, the
Loan Agreement, and all related loan and security documents are referred to
herein as the “Loan Documents”.

3.

Payments and Application of Payments.

 

3.1

Accrued interest will be due and payable as follows:

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

 

3.1.1

with respect to each Prime Rate Loan, monthly on the last day of each calendar
month, and at maturity; and

 

3.1.2

with respect to each LIBOR Rate Loan, on the last day of the Loan Period, and at
maturity.

 

3.2

The entire outstanding principal balance of all Prime Rate Loans, all accrued
and unpaid interest thereon, and all other amounts due under the Loan Documents
will be due and payable in full on September 30, 2007 (the "Maturity Date").

 

3.3

Borrower may prepay all or any portion of Prime Rate Loans at any time without
penalty.

 

3.4

Payments received will be applied in such order as Lender may elect.

4.

Late Payments. If Borrower fails to make any payment of principal, interest or
other amount coming due pursuant to the provisions of this Note within 5
calendar days of the date due and payable, Borrower also shall pay to Lender a
late charge equal to five percent (5.00%) of the amount of such payment (but not
less than $50.00) (the “Late Charge”).

5.

Advances.

 

5.1

Borrower may borrow, repay, and reborrow under this Note subject to the terms,
conditions, and limits set forth herein and in the Loan Agreement, including
without limitation, the Maximum Amount and Total Facility restrictions set forth
therein. Lender is authorized to record in its books and records the date and
amount of each advance and payment hereunder, and other information related
thereto, which books and records will constitute prima facie evidence of the
accuracy of the information so recorded; provided, however, that failure of
Lender to record, or any error in recording, any such information will not
relieve Borrower of any of its obligations under this Note or any of the other
Loan Documents. Notwithstanding the foregoing, Lender will not make any advance
under this Note which would cause the outstanding principal balance under this
Note to exceed the Maximum Amount.

 

5.2

Any request by Borrower for a Prime Rate Loan must be received by Lender not
later than 3:00 p.m. (Cincinnati time) on the proposed borrowing date (which
must be a Business Day). Any request by Borrower for a LIBOR Rate Loan must be
received by Lender not later than 11:00 a.m. (Cincinnati time) on a day that is
at least two (2) New York Banking Days prior to the proposed borrowing date
(which must be a Business Day). Each request for an advance under this Note will
be irrevocable by Borrower. Lender will have no liability in acting upon any
request that Lender believes in good faith to have been given on behalf of
Borrower and will have no duty to verify the authenticity of the signature(s)
appearing on any written request and no duty to verify the identity of any
person making any telephonic request Any disbursement of funds pursuant to a
telephonic or written request for an advance under this Note will be subject to
all

 

- 3 -

 


--------------------------------------------------------------------------------



 

of the terms and conditions of the Loan Agreement. Upon the making of any
request for an advance, Borrower will be deemed to have made all of the
representations and warranties set forth in the Loan Agreement on and as of the
date of such request except for those representations and warranties which were
made specific to the effective date of the Loan Agreement.

 

5.3

Lender hereby is authorized, at any time and from time to time, to make an
advance under this Note in the form of a Prime Rate Loan or a LIBOR Rate Loan
for the payment on behalf of Borrower of any principal, interest or other sums
due under this Note or any of the other Loan Documents. Notwithstanding the
foregoing, Lender is not obligated to make any such advance.

 

5.4

Each request for an advance under this Note will be subject to all of the terms
and conditions of this Note and the Loan Agreement. Without limiting the
generality of the foregoing, Lender will have no duty to make any advance
hereunder if insufficient funds remain available pursuant to the Total Facility
or any other maximum amount limitations set forth herein or in any of the Loan
Documents.

 

5.5

If at any time or times Lender determines in a commercially reasonable manner
(which determination will be conclusive and binding) that (i) by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for ascertaining the LIBOR rate, or (ii) the LIBOR rate will
not adequately and fairly reflect the cost to Lender of maintaining or funding
LIBOR Rate Loans, Lender promptly will give written notice of such determination
and the basis therefor to Borrower. If such notice is given, and until Lender
has withdrawn such notice, no additional LIBOR Rate Loans will be made.

 

5.6

Notwithstanding any other provisions herein, if any law, treaty, rule or
regulation, or determination of a court, governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof
(whether or not having the force of law), or any change therein or in the
interpretation or application thereof, makes it unlawful or impossible for
Lender to make or maintain LIBOR Rate Loans, Lender will give written notice to
Borrower, no additional LIBOR Rate Loans will be made, and outstanding LIBOR
Rate Loans will be converted to Prime Rate Loans on either (i) the last day of
the applicable Loan Period for such LIBOR Rate Loan if Lender may continue to
maintain such LIBOR Rate Loan until such day or (ii) immediately if Lender may
not continue to maintain such LIBOR Rate Loan.

6.

Events of Default. Immediately and automatically upon the filing by or against
Borrower or any Guarantor of a petition in bankruptcy, for a reorganization,
arrangement or debt adjustment, or for a receiver, trustee, or similar
creditors' representative for its, his or her property or any part thereof, or
of any other proceeding under any federal or state insolvency or similar law
(and if such petition or proceeding is an involuntary petition or proceeding
filed against Borrower or such Guarantor without his, her or its acquiescence
therein or thereto at any time, the same is not promptly contested and, within
60 days of

 

- 4 -

 


--------------------------------------------------------------------------------



 

the filing of such involuntary petition or proceeding, dismissed or discharged),
or the making of any general assignment by Borrower or any Guarantor for the
benefit of creditors, or Borrower or any Guarantor dissolves or is the subject
of any dissolution, winding up or liquidation or, at the option of Lender,
immediately upon the occurrence of any other Event of Default, in any case
without demand or notice of any kind (which are hereby expressly waived): (a)
the outstanding principal balance hereunder together with all accrued and unpaid
interest thereon, and any additional amounts secured by the Loan Documents, will
be accelerated and become immediately due and payable, (b) Borrower will pay to
Lender all reasonable costs and expenses (including reasonable Attorneys' Fees)
incurred by Lender in connection with Lender's efforts to collect the
indebtedness evidenced hereby, (c) Lender may offset and apply to all or any
part of the indebtedness evidenced hereby all moneys, credits and other property
of any nature whatsoever of Borrower now or hereafter in the possession of, in
transit to or from, under the control or custody of or on deposit with (whether
held by Borrower individually or jointly with another party), Lender or any
affiliate of Lender, and (d) Lender may exercise from time to time any of the
rights and remedies available to Lender under the Loan Documents or applicable
law. Upon and after the occurrence of any Event of Default or the maturity of
this Note (by acceleration or otherwise), the principal balance of this Note,
together with any arrearage of interest, will bear interest until paid in full,
whether before or after judgment, at the Default Rate and Lender will have no
further obligation to make advances under this Note or any of the Loan
Documents. Borrower, all other makers, co-signers and indorsers waive
presentment, demand, protest, and notice of demand, protest, non-payment and
dishonor. Borrower also waives all defenses based on suretyship or impairment of
collateral.

7.

Miscellaneous.

 

7.1

Both the Late Charge and the Default Rate are imposed as liquidated damages for
the purpose of defraying Lender’s expenses incident to the handling of
delinquent payments, but are in addition to, and not in lieu of, Lender’s
exercise of any rights and remedies hereunder, under the other Loan Documents or
under applicable law, and any fees and expenses of any agents or reasonable fees
and expenses of any attorneys which Lender may employ. In addition, the Default
Rate reflects the increased credit risk to Lender of carrying a loan that is in
default. Borrower agrees that the Late Charge and Default Rate are reasonable
forecasts of just compensation for anticipated and actual harm incurred by
Lender, and that the actual harm incurred by Lender cannot be estimated with
certainty and without difficulty.

 

7.2

Nothing contained in this Note regarding late charges or the Default Rate will
be construed in any way to extend the due date of any payment or waive any
payment default, and each such right is in addition to, and not in lieu of, the
other and any other rights and remedies of Lender hereunder, under any of the
Loan Documents or under applicable law (including, without limitation, the right
to interest, reasonable Attorneys' Fees and other expenses).

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

 

7.3

Borrower will pay all fees and expenses of Lender incurred in connection with
the Loan Documents, including without limitation, reasonable Attorneys' Fees,
recording fees, and other out of pocket expenses. Such fees and expenses may be
charged to Borrower by Lender as an advance under this Note.

 

7.4

After the initial term of this Note, Lender in its sole discretion may extend or
renew the Total Facility and this Note by accepting from Borrower a new note
which will be deemed to be the "Revolving Credit Note" referred to in the Loan
Agreement. In no event will Lender be under any obligation to extend or renew
the Total Facility or this Note beyond the initial term thereof.

 

7.5

This Note will bind Borrower and the successors and assigns of Borrower, and the
benefits hereof will inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" will be deemed to
apply to Borrower and Lender and their respective successors and assigns;
provided, however, that Borrower may not assign this Note in whole or in part
without the prior written consent of Lender, and Lender at any time may assign
this Note in whole or in part (but no assignment by the Lender of less than all
of this Note will operate to relieve Borrower from any duty to Lender with
respect to the unassigned portion of this Note).

 

7.6

If any provision of this Note is prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision and without
invalidating any other provision in this Note; provided, however, that if the
provision that is the subject of such prohibition or invalidity pertains to
repayment of this Note, then, at the option of Lender, all of the obligations
hereunder will become immediately due and payable.

 

7.7

If from any circumstances whatsoever the fulfillment of any provision of this
Note involves transcending the limit of validity prescribed by any applicable
usury statute or any other applicable law, with regard to obligations of like
character and amount, then the obligation to be fulfilled will be reduced to the
limit of such validity as provided in such statute or law, so that in no event
will any exaction of interest be possible under this Note in excess of the limit
of such validity. In no event will Borrower be bound to pay interest of more
than the legal limit and the right to demand any such excess is hereby expressly
waived by Lender.

 

7.8

No delay or failure on the part of Lender to exercise any right, remedy or power
hereunder, under any of the other Loan Documents or under applicable law will
impair or waive any such right, remedy or power (or any other right, remedy or
power), be considered a waiver of or an acquiescence in any breach, Default or
Event of Default or affect any other or subsequent breach, Default or Event of
Default of the same or a different nature. No waiver of any breach, Default or
Event of Default, nor any modification, waiver, discharge or termination of any
provision of this Note, nor consent to any departure by Borrower therefrom, will

 

- 6 -

 


--------------------------------------------------------------------------------



 

be established by conduct, custom or course of dealing; and no modification,
waiver, discharge, termination or consent will in any event be effective unless
the same is in writing, signed by Lender and specifically refers to this Note,
and then such modification, waiver, discharge or termination or consent will be
effective only in the specific instance and for the specific purpose for which
given. No notice to or demand on Borrower in any case will entitle Borrower to
any other or further notice or demand in the same or any similar or other
circumstance.

 

7.9

No single or partial exercise of any right or remedy by Lender will preclude any
other or further exercise thereof or the exercise of any other right or remedy.
All remedies hereunder, under any of the other Loan Documents or now or
hereafter existing at law or in equity are cumulative and none of them will be
exclusive of the others or of any other right or remedy. All such rights and
remedies may be exercised separately, successively, concurrently, independently
or cumulatively from time to time and as often and in such order as Lender may
deem appropriate.

 

7.10

If any demand is made at any time upon Lender for the repayment or recovery of
any amount or amounts received by it in payment or on account of any of the
Obligations and if Lender repays all or any part of such amount or amounts by
reason of any judgment, decree or order of any court or administrative body or
by reason of any settlement or compromise of any such demand, Borrower will be
and remain liable hereunder for the amount or amounts so repaid or recovered to
the same extent as if such amount or amounts had never been received originally
by Lender. The provisions of this section will be and remain effective
notwithstanding any contrary action which may have been taken by Borrower in
reliance upon such payment, and any such contrary action so taken will be
without prejudice to Lender's rights under this Note and will be deemed to have
been conditioned upon such payment having become final and irrevocable.

 

7.11

Time is of the essence in the performance of this Note.

 

7.12

This Note has been delivered and accepted at and will be deemed to have been
made at Cincinnati, Ohio and will be interpreted and the rights and liabilities
of Borrower and Lender determined in accordance with the laws of the State of
Ohio, without regard to conflict of laws principles.

 

7.13

Borrower hereby irrevocably agrees and submits to the exclusive jurisdiction of
any state or federal court located within Hamilton County, Ohio, or, at the
option of Lender in its sole discretion, of any state or federal court(s)
located within any other county, state or jurisdiction in which Lender at any
time or from time to time reasonably chooses to bring an action or otherwise
exercise a right or remedy, and Borrower waives any objection based on forum non
conveniens and any objection to venue of any such action or proceeding.

 

 

7.14

Borrower and Lender each waive any right to trial by jury in any action or
proceeding relating to this Note, the Loan Documents, the collateral described

 

 

- 7 -

 


--------------------------------------------------------------------------------



 

therein, or any actual or proposed transaction or other matter contemplated in
or relating to any of the foregoing.             

 

7.15

This Note is the Revolving Credit Note as defined in the Loan Agreement. It
restates and replaces the Second Amended and Restated Revolving Credit Note
issued by Borrower to Lender dated as of May 31, 2005 in the original maximum
principal amount of $15,000,000 (the “Prior Note”) and shall serve as further
evidence of the indebtedness referenced under the Prior Note and shall not, in
any case, serve as a novation or discharge of such indebtedness. The full
principal amount and all other amounts outstanding under the Prior Note are
merged herein.

SIGNATURE PAGE FOLLOWS



 

- 8 -

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT NOTE PAYABLE TO
THE ORDER OF U.S. BANK NATIONAL ASSOCIATION

 

 

BUILD-A-BEAR WORKSHOP, INC.,

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.,

BUILD-A-BEAR RETAIL MANAGEMENT, INC.,

BUILD-A-BEAR WORKSHOP UK HOLDINGS LTD.,

Borrowers

 

By: /s/ Maxine Clark

Print Name: Maxine Clark

Title: Chief Executive Officer

 

BUILD-A-BEAR ENTERTAINMENT, LLC,

By: Build-A-Bear Retail Management, Inc.,

Sole Member

Borrower



By: /s/ Maxine Clark

Print Name: Maxine Clark

Title: Chief Executive Officer

                                          
                                                                     

 

 

 

- 9 -

 

 

 